Citation Nr: 0533600	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a mental disorder, 
claimed as atypical psychosis/bipolar/manic. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant served with the Georgia National Guard from 
July 1977 to February 1978, and the only active duty training 
period currently verified was from October 1977 to February 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. In April 2005, a video conference 
hearing was held before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In May 2002, the appellant initiated his claim for 
entitlement to service connection for a mental disorder, 
claimed as atypical psychosis/bipolar/manic. Since the RO 
last considered this claim, in-patient medical records were 
received from the National Personnel Records Center showing 
that the appellant was hospitalized at Winn Army Community 
Hospital at Fort Stewart, Georgia, from August 12-22, 1987.  
Those records indicate that he was "referred from his unit 
because of difficulty with his behavior," and the final 
diagnosis was atypical psychosis, probably bipolar manic.  
The hospitalization records further note that the appellant 
was "brought by his unit from the field" and that he was on 
"summer training."

The appellant's claims file, however, does not contain 
documents that identify and verify his periods of active 
service. Thus, the information regarding periods of active 
service is incomplete. Such information is essential to the 
matter at hand.


Accordingly, the case is REMANDED to the RO for the 
following:

1. Tell the appellant to submit to VA 
copies of any evidence in his possession 
relevant to this claim.  

2. The RO should contact the National 
Personnel Records Center, or Adjutant 
General, or any other appropriate 
agency/department to verify the 
appellant's periods of military service 
with the Georgia National Guard, 
specifically including his duty status 
between August 12-22, 1987. 

3. The RO should then readjudicate the 
claim de novo. If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite period of 
time to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.

Please afford this claim expeditious treatment in light of 
the appellant's financial difficulties.

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

